WRIT GRANTED IN PART AND DENIED IN PART:
The trial court abused its discretion in excluding from evidence all the photographs taken of Anthony Innis prior to his cosmetic surgery, since the probative value of a photograph revealing the serious nature of the boy’s injury, prior to cosmetic surgery, outweighs any prejudicial effect it may have upon the jury. However, plaintiff is limited to the introduction of plaintiffs exhibits number 1000 and number 1004 only, since the other three photographs would be merely cumulative. See Ryals v. Home Ins. Co., 410 So.2d 827 (La.App.3rd Cir.1982), writ denied 414 So.2d 375 (La.1982). Therefore, the relator’s writ application is granted insofar as relator is allowed to introduce the two photographs identified above.
Concerning the facts surrounding the taking of defendant-Mutchler’s affidavit, the trial court was correct in ruling that the defense counsel may introduce testimony concerning the confection of the affidavit.